NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       MAY 24 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: PACIFIC THOMAS                           No. 17-60063
CORPORATION,
                                                BAP No. 16-1255
             Debtor.
______________________________
                                                MEMORANDUM*
RANDALL C.M. WHITNEY,

                Appellant,

 v.

KYLE EVERETT, Trustee,

                Appellee.

                          Appeal from the Ninth Circuit
                           Bankruptcy Appellate Panel
               Brand, Jury and Faris, Bankruptcy Judges, Presiding

                              Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Randall C.M. Whitney appeals pro se from the Bankruptcy Appellate



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Panel’s judgment affirming the bankruptcy court’s order denying Whitney’s

motion for relief from the automatic stay. We have jurisdiction under 28 U.S.C.

§ 158(d). We dismiss.

      Our review of the record and the parties’ responses to the court’s November

5, 2017 order to show cause reflects that this appeal is equitably moot, because the

trustee sold the underlying property in 2014, and Whitney has failed to establish

his standing to prosecute on behalf of the debtor a state court challenge to the city’s

Certificates of Compliance. See Motor Vehicle Casualty Co. v. Thorpe Insulation

Co. (In re Thorpe Insulation Co.), 677 F.3d 869, 881 (9th Cir. 2012) (factors to be

considered when deciding whether an appeal is equitably moot).

      Whitney’s motion for an extension of time to file a reply to appellee’s

response to the court’s order to show cause (Docket Entry No. 16) is granted. The

reply has been filed at Docket Entry No. 17.

      DISMISSED.




                                          2                                     17-60063